Case 1:20-cv-05894-AMD-CLP Document 1 Filed 12/04/20 Page 1 of 20 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


 ENRIQUE JEVONS, Individually and                     Case No.
 On Behalf of All Others Similarly
 Situated,
                                                      CLASS ACTION COMPLAINT
                                Plaintiff,

                        v.                            JURY TRIAL DEMANDED

 BOSTON SCIENTIFIC CORPORATION,
 MICHAEL F. MAHONEY, and DANIEL J.
 BRENNAN,

                                Defendants.


       Plaintiff Enrique Jevons (“Plaintiff”), individually and on behalf of all others similarly

situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against Defendants, alleges

the following based upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and

information and belief as to all other matters, based upon, inter alia, the investigation conducted

by and through Plaintiff’s attorneys, which included, among other things, a review of the

Defendants’ public documents, conference calls and announcements made by Defendants, United

States (“U.S.”) Securities and Exchange Commission (“SEC”) filings, wire and press releases

published by and regarding Boston Scientific Corporation (“Boston Scientific” or the

“Company”), analysts’ reports and advisories about the Company, and information readily

obtainable on the Internet. Plaintiff believes that substantial additional evidentiary support will

exist for the allegations set forth herein after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.      This is a federal securities class action on behalf of a class consisting of all persons

and entities other than Defendants that purchased or otherwise acquired Boston Scientific

                                                  1
Case 1:20-cv-05894-AMD-CLP Document 1 Filed 12/04/20 Page 2 of 20 PageID #: 2




securities between April 24, 2019 and November 16, 2020, both dates inclusive (the “Class

Period”), seeking to recover damages caused by Defendants’ violations of the federal securities

laws and to pursue remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of

1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder, against the Company and

certain of its top officials.

        2.        Boston Scientific develops, manufactures, and markets medical devices for use in

various interventional medical specialties worldwide. The Company’s products include, among

others, the LOTUS Edge Aortic Valve System, which is a Transcatheter Aortic Valve Replacement

(“TAVR”) product. Boston Scientific announced the U.S. Food and Drug Administration’s

(“FDA”) approval for the LOTUS Edge Aortic Valve System in April 2019.

        3.        Throughout the Class Period, Defendants made materially false and misleading

statements regarding the Company’s business, operational, and compliance policies. Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i) the LOTUS

Edge Aortic Valve System’s product delivery system was dysfunctional and threatened the

continued viability of the entire product line; (ii) as a result, the Company had materially overstated

the continued commercial viability and profitability of the LOTUS Edge Aortic Valve System;

and (iii) as a result, the Company’s public statements were materially false and misleading at all

relevant times.

        4.        On November 17, 2020, Boston Scientific announced a global recall of all unused

inventory of the LOTUS Edge Aortic Valve System, citing “complexities associated with the

product delivery system.” Boston Scientific further announced that “[g]iven the additional time

and investment required to develop and reintroduce an enhanced delivery system, the company

has chosen to retire the entire LOTUS product platform immediately.”



                                                  2
Case 1:20-cv-05894-AMD-CLP Document 1 Filed 12/04/20 Page 3 of 20 PageID #: 3




       5.      On this news, Boston Scientific’s stock price fell $3.00 per share, or 7.89%, to close

at $35.03 per share on November 17, 2020.

       6.      As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                                  JURISDICTION AND VENUE

       7.      The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. § 240.10b-5).

       8.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act.

       9.      Venue is proper in this Judicial District pursuant to Section 27 of the Exchange Act

(15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b), as the alleged misstatements entered and the

subsequent damages took place in this Judicial District. Pursuant to Boston Scientific’s most

recent annual report on Form 10-K, as of January 31, 2020, there were a total of 1,396,195,349

shares of the Company’s common stock outstanding. Boston Scientific’s common stock trades on

the New York Stock Exchange (“NYSE”). Accordingly, there are presumably hundreds, if not

thousands, of investors in Boston Scientific’s common stock located within the U.S., some of

whom undoubtedly reside in this Judicial District.

       10.     In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not limited

to, the mails, interstate telephone communications, and the facilities of the national securities

markets.



                                                 3
Case 1:20-cv-05894-AMD-CLP Document 1 Filed 12/04/20 Page 4 of 20 PageID #: 4




                                            PARTIES

       11.     Plaintiff, as set forth in the attached Certification, acquired Boston Scientific

securities at artificially inflated prices during the Class Period and was damaged upon the

revelation of the alleged corrective disclosures.

       12.     Defendant Boston Scientific is a Delaware corporation with principal executive

offices located at 300 Boston Scientific Way, Marlborough, Massachusetts. The Company’s

common stock trades in an efficient market on the NYSE under the ticker symbol “BSX.”

       13.     Defendant Michael F. Mahoney (“Mahoney”) has served as Boston Scientific’s

President and Chief Executive Officer at all relevant times.

       14.     Defendant Daniel J. Brennan (“Brennan”) has served as Boston Scientific’s

Executive Vice President and Chief Financial Officer at all relevant times.

       15.     Defendants Mahoney and Brennan are sometimes referred to herein as the

“Individual Defendants.”

       16.     The Individual Defendants possessed the power and authority to control the

contents of Boston Scientific’s SEC filings, press releases, and other market communications. The

Individual Defendants were provided with copies of Boston Scientific’s SEC filings and press

releases alleged herein to be misleading prior to or shortly after their issuance and had the ability

and opportunity to prevent their issuance or to cause them to be corrected. Because of their

positions with Boston Scientific, and their access to material information available to them but not

to the public, the Individual Defendants knew that the adverse facts specified herein had not been

disclosed to and were being concealed from the public, and that the positive representations being

made were then materially false and misleading. The Individual Defendants are liable for the false

statements and omissions pleaded herein.



                                                    4
Case 1:20-cv-05894-AMD-CLP Document 1 Filed 12/04/20 Page 5 of 20 PageID #: 5




       17.     Boston Scientific and the Individual Defendants are collectively referred to herein

as “Defendants.”

                                SUBSTANTIVE ALLEGATIONS

                                           Background

       18.     Boston Scientific develops, manufactures, and markets medical devices for use in

various interventional medical specialties worldwide. The Company’s products include, among

others, the LOTUS Edge Aortic Valve System, which is a TAVR product. Boston Scientific

announced the FDA’s approval for the LOTUS Edge Aortic Valve System in April 2019.

        Materially False and Misleading Statements Issued During the Class Period

       19.     The Class Period begins on April 24, 2019. On April 23, 2019, post-market, Boston

Scientific issued a press release announcing the FDA’s approval for the LOTUS Edge Aortic Valve

System (the “April 2019 Press Release”). That press release touted the LOTUS Edge Aortic Valve

System’s product delivery system and structure, representing, in relevant part, that the LOTUS

Edge Aortic Valve System is “[d]elivered via a minimally-invasive procedure,” which “is

approved for patients with severe aortic stenosis who are considered at high risk for surgical valve

replacement via open heart surgery”; that “[t]he LOTUS Edge valve system is the only FDA-

approved aortic valve that gives physicians the option to reposition and completely recapture the

valve once it has been fully deployed”; and that the product “also features a braided valve frame

and an adaptive seal that minimizes paravalvular regurgitation or leaking (PVL) by conforming to

the patient’s native aortic valve.”

       20.     The April 2019 Press Release also quoted Boston Scientific’s executive vice

president and global president of Interventional Cardiology, as well as the Company’s executive

vice president and global chief medical officer, who both likewise touted the LOTUS Edge Aortic



                                                 5
Case 1:20-cv-05894-AMD-CLP Document 1 Filed 12/04/20 Page 6 of 20 PageID #: 6




Valve System’s product delivery system and structure, stating, respectively, that “[b]ringing the

much-anticipated LOTUS Edge valve system to market allows us to provide patients who aren’t

good candidates for traditional surgery a safe and effective treatment alternative to restore proper

function to their severely narrowed aortic valve,” which “is a fundamental component of our

expanding portfolio and demonstrates our continuing commitment to category leadership within

the fast-growing Structural Heart treatment landscape”; and that Boston Scientific is “thrilled to

offer physicians in the U.S. and Europe the clinical benefits of the LOTUS Edge valve system for

the treatment of their high-risk patients with severe aortic stenosis,” which “provides physicians a

high level of control over the delivery and deployment of the device and offers surgical-like PVL

results to help ensure the best patient outcomes.”

       21.     On July 24, 2019, Boston Scientific issued a press release announcing its results for

the second quarter of 2019, stating, in relevant part, that the Company “[c]ommenced controlled

launch in the U.S. and Europe of the LOTUS Edge™ Aortic Valve System, a minimally invasive

TAVR technology for patients with severe aortic stenosis considered to be at high risk for surgical

valve replacement via open heart surgery.”

       22.     On October 23, 2019, Boston Scientific issued a press release announcing its results

for the third quarter of 2019, stating, in relevant part, that the Company “[p]resented at TCT

[Transcatheter Cardiovascular Therapeutics] positive data for the LOTUS™ TAVR System, a

mechanically-expanding valve, including a three-year analysis from the REPRISE III study

demonstrating significant, sustained improvement in functional and health status following

LOTUS valve implantation versus CoreValve® systems (Medtronic)”; that the product showed

“significantly fewer cases of disabling stroke and moderate or greater paravalvular leak versus the

CoreValve system--a self-expanding valve”; and that “a Medicare budget impact analysis



                                                 6
Case 1:20-cv-05894-AMD-CLP Document 1 Filed 12/04/20 Page 7 of 20 PageID #: 7




demonstrated the mechanically-expanded LOTUS valve is a less costly alternative to self-

expanding valves at one year post procedure in high-risk patients with aortic stenosis.”

       23.     On February 5, 2020, Boston Scientific issued a press release announcing its results

for the fourth quarter and full year of 2019, stating, in relevant part, that the Company “[r]eceived

Japanese Pharmaceuticals and Medical Devices Agency (PMDA) approval and positive

reimbursement in Japan for the LOTUS Edge™ Aortic Valve System, a minimally invasive

[TAVR] technology for patients with severe aortic stenosis.”

       24.     On February 25, 2020, Boston Scientific filed an annual report on Form 10-K with

the SEC, reporting the Company’s financial and operating results for the quarter and year ended

December 31, 2019 (the “2019 10-K”). The 2019 10-K reported net sales from the Company’s

Interventional Cardiology subsegment, which includes the LOTUS Edge Aortic Valve System,

stating, in relevant part, that “net sales of Interventional Cardiology products of $2.816 billion

represented 26 percent of [the Company’s] consolidated net sales in 2019,” which “increased $226

million, or 8.7 percent, in 2019, as compared to 2018,” and that “[t]his year-over-year increase

was primarily related to growth in [the Company’s] structural heart therapies including [inter alia]

. . . [its] TAVR products including [its] . . . LOTUS™ Edge Valve.”

       25.     Discussing Boston Scientific’s market for the LOTUS Edge Aortic Valve System,

the 2019 10-K stated, in relevant part, that “[s]tructural heart therapies are one of the fastest

growing areas of the medical technology market and are highly synergistic with [the Company’s]

Interventional Cardiology . . . business[],” including the “LOTUS Edge™ Aortic Valve System,

which is based on mechanical-expanding architecture”; and that “the LOTUS Edge™ Valve with

mechanical-expanding architecture . . . is well suited for intra-annular cases and was launched

commercially in the U.S. and Europe in the first half of 2019.”



                                                 7
Case 1:20-cv-05894-AMD-CLP Document 1 Filed 12/04/20 Page 8 of 20 PageID #: 8




       26.     Appended as exhibits to the 2019 10-K were signed certifications pursuant to the

Sarbanes-Oxley Act of 2002, wherein the Individual Defendants certified that “the [2019 10-K]

fully complies with the requirements of Section 13 (a) or 15 (d) of the” Exchange Act, and that

“the information contained in the [2019 10-K] fairly presents, in all material respects, the financial

condition and results of operations of Boston Scientific.”

       27.     On July 29, 2020, Boston Scientific issued a press release announcing its results for

the second quarter of 2020, touting, in relevant part, that the Company “[p]resented positive

findings from the largest reported clinical experience to date with the LOTUS Edge™ Aortic Valve

System at TVT [Transcatheter Valve Therapy] Connect,” and that “[d]ata from a pre-specified

interim analysis of the first 50 patients enrolled in the European RESPOND EDGE post-market

registry demonstrated” numerous purported benefits, including “no reports of mortality, no repeat

procedures for valve-related dysfunction or re-hospitalization for valve-related symptoms and

excellent valve hemodynamics, the lowest PVL rates in this valve category and a reduced

permanent pacemaker implantation rate in line with competitive valves in real-world experience.”

       28.     The statements referenced in ¶¶ 19-27 were materially false and misleading because

Defendants made false and/or misleading statements, as well as failed to disclose material adverse

facts about the Company’s business, operational, and compliance policies.                Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i) the LOTUS

Edge Aortic Valve System’s product delivery system was dysfunctional and threatened the

continued viability of the entire product line; (ii) as a result, the Company had materially overstated

the continued commercial viability and profitability of the LOTUS Edge Aortic Valve System

product line; and (iii) as a result, the Company’s public statements were materially false and

misleading at all relevant times.



                                                  8
Case 1:20-cv-05894-AMD-CLP Document 1 Filed 12/04/20 Page 9 of 20 PageID #: 9




                                       The Truth Emerges

       29.     On November 17, 2020, pre-market, Boston Scientific issued a press release

announcing a global recall of all unused inventory of the LOTUS Edge Aortic Valve System, citing

“complexities associated with the product delivery system.” Specifically, that press release

disclosed, in relevant part:

       Boston Scientific . . . has announced it has initiated a global, voluntary recall of all
       unused inventory of the LOTUS Edge™ Aortic Valve System due to complexities
       associated with the product delivery system. The voluntary recall is related solely
       to the delivery system, as the valve continues to achieve positive and clinically
       effective performance post-implant. [. . . .]

       Given the additional time and investment required to develop and reintroduce an
       enhanced delivery system, the company has chosen to retire the entire LOTUS
       product platform immediately. All related commercial, clinical, research &
       development and manufacturing activities will also cease.

       “While we have been pleased with the benefits the LOTUS Edge valve has provided
       to patients, we have been increasingly challenged by the intricacies of the delivery
       system required to allow physicians to fully reposition and recapture the valve,”
       said [Defendant] Mahoney, chairman and chief executive officer, Boston Scientific.
       “The complexity of the delivery system, manufacturing challenges, the continued
       need for further technical enhancements, and current market adoption rates led us
       to the difficult decision to stop investing in the Lotus Edge platform . . . .”

       This decision is expected to result in estimated total pre-tax GAAP charges of
       approximately $225 million to $300 million due to inventory, fixed asset, intangible
       asset and certain other exit charges and approximately $100 million to $150 million
       of these charges will impact the company’s adjusted results. The vast majority of
       these charges will be recorded during the fourth quarter of 2020.

       30.     On this news, Boston Scientific’s stock price fell $3.00 per share, or 7.89%, to close

at $35.03 per share on November 17, 2020.

       31.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.




                                                  9
Case 1:20-cv-05894-AMD-CLP Document 1 Filed 12/04/20 Page 10 of 20 PageID #: 10




                        PLAINTIFF’S CLASS ACTION ALLEGATIONS

         32.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

 Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or otherwise

 acquired Boston Scientific securities during the Class Period (the “Class”); and were damaged

 upon the revelation of the alleged corrective disclosures. Excluded from the Class are Defendants

 herein, the officers and directors of the Company, at all relevant times, members of their immediate

 families and their legal representatives, heirs, successors or assigns and any entity in which

 Defendants have or had a controlling interest.

         33.     The members of the Class are so numerous that joinder of all members is

 impracticable. Throughout the Class Period, Boston Scientific securities were actively traded on

 the NYSE. While the exact number of Class members is unknown to Plaintiff at this time and can

 be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or

 thousands of members in the proposed Class. Record owners and other members of the Class may

 be identified from records maintained by Boston Scientific or its transfer agent and may be notified

 of the pendency of this action by mail, using the form of notice similar to that customarily used in

 securities class actions.

         34.     Plaintiff’s claims are typical of the claims of the members of the Class as all

 members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

 federal law that is complained of herein.

         35.     Plaintiff will fairly and adequately protect the interests of the members of the Class

 and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

 no interests antagonistic to or in conflict with those of the Class.




                                                   10
Case 1:20-cv-05894-AMD-CLP Document 1 Filed 12/04/20 Page 11 of 20 PageID #: 11




        36.       Common questions of law and fact exist as to all members of the Class and

 predominate over any questions solely affecting individual members of the Class. Among the

 questions of law and fact common to the Class are:

              •    whether the federal securities laws were violated by Defendants’ acts as alleged
                   herein;

              •    whether statements made by Defendants to the investing public during the Class
                   Period misrepresented material facts about the business, operations and
                   management of Boston Scientific;

              •    whether the Individual Defendants caused Boston Scientific to issue false and
                   misleading financial statements during the Class Period;

              •    whether Defendants acted knowingly or recklessly in issuing false and misleading
                   financial statements;

              •    whether the prices of Boston Scientific securities during the Class Period were
                   artificially inflated because of the Defendants’ conduct complained of herein; and

              •    whether the members of the Class have sustained damages and, if so, what is the
                   proper measure of damages.

        37.       A class action is superior to all other available methods for the fair and efficient

 adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

 damages suffered by individual Class members may be relatively small, the expense and burden

 of individual litigation make it impossible for members of the Class to individually redress the

 wrongs done to them. There will be no difficulty in the management of this action as a class action.

        38.       Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-

 on-the-market doctrine in that:

              •     Defendants made public misrepresentations or failed to disclose material facts
                    during the Class Period;
              •     the omissions and misrepresentations were material;
              •     Boston Scientific securities are traded in an efficient market;
              •     the Company’s shares were liquid and traded with moderate to heavy volume
                    during the Class Period;
                                                    11
Case 1:20-cv-05894-AMD-CLP Document 1 Filed 12/04/20 Page 12 of 20 PageID #: 12




               •     the Company traded on the NYSE and was covered by multiple analysts;
               •     the misrepresentations and omissions alleged would tend to induce a reasonable
                     investor to misjudge the value of the Company’s securities; and
               •     Plaintiff and members of the Class purchased, acquired and/or sold Boston
                     Scientific securities between the time the Defendants failed to disclose or
                     misrepresented material facts and the time the true facts were disclosed, without
                     knowledge of the omitted or misrepresented facts.

         39.       Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

 presumption of reliance upon the integrity of the market.

         40.       Alternatively, Plaintiff and the members of the Class are entitled to the presumption

 of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.

 United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material information in

 their Class Period statements in violation of a duty to disclose such information, as detailed above.

                                                COUNT I

  (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                    Against All Defendants)

         41.       Plaintiff repeats and re-alleges each and every allegation contained above as if fully

 set forth herein.

         42.       This Count is asserted against Defendants and is based upon Section 10(b) of the

 Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

         43.       During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

 course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

 practices and courses of business which operated as a fraud and deceit upon Plaintiff and the other

 members of the Class; made various untrue statements of material facts and omitted to state

 material facts necessary in order to make the statements made, in light of the circumstances under

 which they were made, not misleading; and employed devices, schemes and artifices to defraud in

 connection with the purchase and sale of securities. Such scheme was intended to, and, throughout
                                                    12
Case 1:20-cv-05894-AMD-CLP Document 1 Filed 12/04/20 Page 13 of 20 PageID #: 13




 the Class Period, did: (i) deceive the investing public, including Plaintiff and other Class members,

 as alleged herein; (ii) artificially inflate and maintain the market price of Boston Scientific

 securities; and (iii) cause Plaintiff and other members of the Class to purchase or otherwise acquire

 Boston Scientific securities and options at artificially inflated prices. In furtherance of this

 unlawful scheme, plan and course of conduct, Defendants, and each of them, took the actions set

 forth herein.

        44.      Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

 Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

 and annual reports, SEC filings, press releases and other statements and documents described

 above, including statements made to securities analysts and the media that were designed to

 influence the market for Boston Scientific securities. Such reports, filings, releases and statements

 were materially false and misleading in that they failed to disclose material adverse information

 and misrepresented the truth about Boston Scientific’s finances and business prospects.

        45.       By virtue of their positions at Boston Scientific, Defendants had actual knowledge

 of the materially false and misleading statements and material omissions alleged herein and

 intended thereby to deceive Plaintiff and the other members of the Class, or, in the alternative,

 Defendants acted with reckless disregard for the truth in that they failed or refused to ascertain and

 disclose such facts as would reveal the materially false and misleading nature of the statements

 made, although such facts were readily available to Defendants. Said acts and omissions of

 Defendants were committed willfully or with reckless disregard for the truth. In addition, each

 Defendant knew or recklessly disregarded that material facts were being misrepresented or omitted

 as described above.




                                                  13
Case 1:20-cv-05894-AMD-CLP Document 1 Filed 12/04/20 Page 14 of 20 PageID #: 14




        46.     Information showing that Defendants acted knowingly or with reckless disregard

 for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers

 and/or directors of Boston Scientific, the Individual Defendants had knowledge of the details of

 Boston Scientific’s internal affairs.

        47.     The Individual Defendants are liable both directly and indirectly for the wrongs

 complained of herein.      Because of their positions of control and authority, the Individual

 Defendants were able to and did, directly or indirectly, control the content of the statements of

 Boston Scientific.    As officers and/or directors of a publicly-held company, the Individual

 Defendants had a duty to disseminate timely, accurate, and truthful information with respect to

 Boston Scientific’s businesses, operations, future financial condition and future prospects. As a

 result of the dissemination of the aforementioned false and misleading reports, releases and public

 statements, the market price of Boston Scientific securities was artificially inflated throughout the

 Class Period. In ignorance of the adverse facts concerning Boston Scientific’s business and

 financial condition which were concealed by Defendants, Plaintiff and the other members of the

 Class purchased or otherwise acquired Boston Scientific securities at artificially inflated prices

 and relied upon the price of the securities, the integrity of the market for the securities and/or upon

 statements disseminated by Defendants, and were damaged thereby.

        48.     During the Class Period, Boston Scientific securities were traded on an active and

 efficient market. Plaintiff and the other members of the Class, relying on the materially false and

 misleading statements described herein, which the Defendants made, issued or caused to be

 disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares

 of Boston Scientific securities at prices artificially inflated by Defendants’ wrongful conduct. Had

 Plaintiff and the other members of the Class known the truth, they would not have purchased or



                                                   14
Case 1:20-cv-05894-AMD-CLP Document 1 Filed 12/04/20 Page 15 of 20 PageID #: 15




 otherwise acquired said securities, or would not have purchased or otherwise acquired them at the

 inflated prices that were paid. At the time of the purchases and/or acquisitions by Plaintiff and the

 Class, the true value of Boston Scientific securities was substantially lower than the prices paid by

 Plaintiff and the other members of the Class. The market price of Boston Scientific securities

 declined sharply upon public disclosure of the facts alleged herein to the injury of Plaintiff and

 Class members.

           49.   By reason of the conduct alleged herein, Defendants knowingly or recklessly,

 directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

 promulgated thereunder.

           50.   As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

 other members of the Class suffered damages in connection with their respective purchases,

 acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure

 that the Company had been disseminating misrepresented financial statements to the investing

 public.

                                             COUNT II

     (Violations of Section 20(a) of the Exchange Act Against the Individual Defendants)

           51.   Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

           52.   During the Class Period, the Individual Defendants participated in the operation

 and management of Boston Scientific, and conducted and participated, directly and indirectly, in

 the conduct of Boston Scientific’s business affairs. Because of their senior positions, they knew

 the adverse non-public information about Boston Scientific’s misstatement of income and

 expenses and false financial statements.



                                                  15
Case 1:20-cv-05894-AMD-CLP Document 1 Filed 12/04/20 Page 16 of 20 PageID #: 16




        53.     As officers and/or directors of a publicly owned company, the Individual

 Defendants had a duty to disseminate accurate and truthful information with respect to Boston

 Scientific’s financial condition and results of operations, and to correct promptly any public

 statements issued by Boston Scientific which had become materially false or misleading.

        54.     Because of their positions of control and authority as senior officers, the Individual

 Defendants were able to, and did, control the contents of the various reports, press releases and

 public filings which Boston Scientific disseminated in the marketplace during the Class Period

 concerning Boston Scientific’s results of operations. Throughout the Class Period, the Individual

 Defendants exercised their power and authority to cause Boston Scientific to engage in the

 wrongful acts complained of herein. The Individual Defendants, therefore, were “controlling

 persons” of Boston Scientific within the meaning of Section 20(a) of the Exchange Act. In this

 capacity, they participated in the unlawful conduct alleged which artificially inflated the market

 price of Boston Scientific securities.

        55.     Each of the Individual Defendants, therefore, acted as a controlling person of

 Boston Scientific. By reason of their senior management positions and/or being directors of

 Boston Scientific, each of the Individual Defendants had the power to direct the actions of, and

 exercised the same to cause, Boston Scientific to engage in the unlawful acts and conduct

 complained of herein. Each of the Individual Defendants exercised control over the general

 operations of Boston Scientific and possessed the power to control the specific activities which

 comprise the primary violations about which Plaintiff and the other members of the Class

 complain.

        56.     By reason of the above conduct, the Individual Defendants are liable pursuant to

 Section 20(a) of the Exchange Act for the violations committed by Boston Scientific.



                                                 16
Case 1:20-cv-05894-AMD-CLP Document 1 Filed 12/04/20 Page 17 of 20 PageID #: 17




                                     PRAYER FOR RELIEF

 WHEREFORE, Plaintiff demands judgment against Defendants as follows:

        A.      Determining that the instant action may be maintained as a class action under Rule

 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class representative;

        B.      Requiring Defendants to pay damages sustained by Plaintiff and the Class by reason

 of the acts and transactions alleged herein;

        C.      Awarding Plaintiff and the other members of the Class prejudgment and post-

 judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

        D.      Awarding such other and further relief as this Court may deem just and proper.

                                DEMAND FOR TRIAL BY JURY

        Plaintiff hereby demands a trial by jury.

 Dated: December 4, 2020                                 Respectfully submitted,

                                                         POMERANTZ LLP

                                                         /s/ Jeremy A. Lieberman
                                                         Jeremy A. Lieberman
                                                         J. Alexander Hood II
                                                         600 Third Avenue
                                                         New York, New York 10016
                                                         Telephone: (212) 661-1100
                                                         Facsimile: (212) 661-8665
                                                         jalieberman@pomlaw.com
                                                         ahood@pomlaw.com

                                                         POMERANTZ LLP
                                                         Patrick V. Dahlstrom
                                                         10 South La Salle Street, Suite 3505
                                                         Chicago, Illinois 60603
                                                         Telephone: (312) 377-1181
                                                         Facsimile: (312) 377-1184
                                                         pdahlstrom@pomlaw.com

                                                         Attorneys for Plaintiff



                                                    17
Case 1:20-cv-05894-AMD-CLP Document 1 Filed 12/04/20 Page 18 of 20 PageID #: 18


                                       CERTIFICATION PURSUANT
                                     TO FEDERAL SECURITIES LAWS


          I.         I,   ~('9(/& ;:[?VOII~                                , make this dec laration pursuant to

  Section 27(a)(2) of the Securities Act of 1933 ("Securities Act") and/or Section 2 1O(a)(2) of the

  Securiti es Exchange Act of 1934 ("Exchange Act") as amended by the Private Securities Litigation

  Reform Act of 1995.

          2.         I have reviewed a Complaint against Boston Scientific Corporation ("Boston Scientific"

  or the "Company") and authorize the filing of a comparable complaint on my behalf.

          3.         [ did not purchase or acquire Boston Scientific securities at the direction of plaintiffs'

  counselor in order to participate in any private action arising under the Securities Act or Exchange Act.

          4.         [ am willing to serve as a represe ntati ve party on behalf of a Class of investors who

  purchased or otherwise acquired Boston Scientific sec uriti es during the class period, including providing

  testimony at deposition and trial , if necessary. I understand that the Court has the authority to select the

  most adequate lead plaintiff in this action.

          5.         To the best of my current knowledge, the attached sheet lists all of my transactions in

  Boston Scientific securities during the Class Period as specified in the Complaint.

          6.         During the three-year period preceding the date on which this Certification is signed, [

  have not served or sought to serve as a represcntative party on behalf of a class under the federal

  securities laws.

          7.         I agree not to accept any payment for serv ing as a representative party on behalf of the

  class as set forth in the Complaint, beyond my pro rata share of any recovery, except such reasonab le

  costs and expenses directly relating to the representation of the class as ordered or approved by the Court.
Case 1:20-cv-05894-AMD-CLP Document 1 Filed 12/04/20 Page 19 of 20 PageID #: 19


        8.     I declare under penalty of perjury that the foregoing is true and correct.



  Executed _---=-
                ( -/
                  1 t,:-fT
                        _7-fb_(}-o
                              __()-{)
                                   __
               (Date)       I
Case 1:20-cv-05894-AMD-CLP Document 1 Filed 12/04/20 Page 20 of 20 PageID #: 20



  Boston Scientific Corporation (BSX)                                            Jevons, Enrique

                                        List of Purchases and Sales

      Transaction                                      Number of               Price Per
         Type                  Date                    Shares/Unit            Share/Unit

       Purchase                   10/23/2020                          2,717            $37.0091
